Exhibit 10.1

AMENDMENT TO CONVERTIBLE TERM NOTE

This Amendment to Convertible Term Note (this “Amendment”) is made as of the
31st day of August, 2004 between Laurus Master Fund, Ltd., a Cayman Islands
corporation (the “Holder”) and Electric City Corp., a Delaware corporation
(“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower has previously issued to Holder that certain Convertible Term
Note is original principal amount of $1,000,000 dated September 11, 2003 (the
“Convertible Term Note”); and

WHEREAS, Borrower and Holder have agreed to amend the Convertible Term Note in
certain respects as set forth herein;

NOW, THEREFORE, the parties hereto hereby agrees as follows:

1. Definitions. Capitalized terms used herein and not otherwise defined herein
are used with the meanings given such terms in the Convertible Term Note.

2. Amendments. The Convertible Term Note is hereby amended as follows:

(A) The definition of Maturity Date is hereby amended to September 1, 2006.

(B) The parties agree that, as of the date of this Amendment, the outstanding
principal balance of the Convertible Term Note is $676,789.81. Notwithstanding
the provisions of Section 1.2 of the Convertible Term Note, no payments of
principal under the Convertible Term Note shall be due on August, 1, 2004 or any
Repayment Date thereafter prior to February 1, 2005, and for each such Repayment
Date the Monthly Amount shall consist solely of accrued interest. Commencing on
February 1, 2005 and on each Repayment Date thereafter, Borrower shall make
monthly principal payments of $35,000, with the remaining outstanding principal
balance due and payable in full on the Maturity Date (as amended by this
Amendment), and for each such Repayment Date on or after February 1, 2005, the
Monthly Amount shall include both principal then due and accrued interest.

(C) The definition of Fixed Conversion Price in Section 2.12 is amended to
$1.64.

3. Miscellaneous.

(A) Captions. Section captions and headings used in this Amendment are for
convenience only and are not part of and shall not affect the construction of
this Amendment.

(B) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws. In the event that any provision of this Amendment is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Amendment.

(C) Counterparts; Facsimile Signature. This Amendment may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which shall together constitute but one and the same document. This Amendment
may be executed by facsimile signature, and any such facsimile signature by any
party hereto shall be deemed to be an original signature and shall be binding on
such party to the same extent as if such facsimile signature were an original
signature.

(D) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(E) References. From and after the date of execution of this Amendment, any
reference to the Convertible Term Note contained in any notice, request,
certificate or other instrument, document or agreement executed concurrently
with or after the execution and delivery of this Amendment shall be deemed to
include this Amendment unless the context shall otherwise require.

(F) Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Amendment are not intended to and do not serve to effect a
novation as to the Convertible Term Note. The Convertible Term Note, as modified
hereby, remains in full force and effect and are hereby reaffirmed in all
respects.

(G) Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Amendment and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Amendment to favor any party
against the other.

[Balance of page left intentionally blank; signature page follows.]

IN WITNESS WHEREOF, the parties have executed this Amendment to Convertible Term
Note as of the date first set forth above.

ELECTRIC CITY CORP.

     
By:
  /s/ Jeffrey Mistarz

   
Name:
Title:
  Jeffrey Mistarz
Chief Financial Officer & Treasurer

LAURUS MASTER FUND, LTD.

     
By:
  /s/ Eugene Grin

   
Name:
Title:
  Eugene Grin
Director
 
   

